Citation Nr: 0114526	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  97-06 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder.

2. Entitlement to an initial rating in excess of 10 percent 
for left knee traumatic arthritis, status post 
arthrotomies.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active duty from December 1972 to March 1975.  
The veteran's military occupational specialty was 
neuropsychiatric technician.  The related civilian occupation 
to this is medical assistant.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In November 2000, the veteran was 
afforded a hearing before the undersigned Board member.  At 
that hearing, the veteran confirmed that the issues on appeal 
were those listed on the title page of this decision.  
Hearing transcript, page 2.  

The Board notes that a July 1996 rating decision denied 
service connection for bipolar disorder.  In an October 1996 
VA form 9 that perfected an appeal to the previously 
mentioned issues, the veteran also referred to bipolar 
disorder, and the RO accepted this as a notice of 
disagreement to the July 1996 RO action.  In November 1997, 
the RO furnished a supplemental statement of the case which 
included the issue of service connection for bipolar 
disorder.  The veteran was informed of the need to file a 
substantive appeal as to this issue if he wished to pursue an 
appeal as to this matter.  A substantive appeal as to this 
issue is not of record and the Board will confine its 
attention to the matters as set forth on the decision title 
page.  38 C.F.R. § 20.200 (2000).  

In September and November 2000 oral and written statements, 
the veteran asserted that he has right knee and hip disorders 
and a spine disorder due to his service-connected left knee 
disability and requested that the RO obtain recent VA 
outpatient treatment records that supported his claims.  He 
submitted additional medical evidence as to this matter.  The 
claim of entitlement to service connection for right knee and 
hip disorders and a spine disorder, secondary to the 
veteran's service-connected left knee disability, is not 
inextricably intertwined with the issues on appeal and is 
referred to the RO for appropriate development and 
adjudication.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

The veteran also claims that the current manifestations of 
his service-connected left knee disability have affected his 
ability to obtain and maintain substantially gainful 
employment.  The Board recognizes that a permanent and total 
disability rating for pension purposes is in effect from July 
1998.  The RO has not yet developed or adjudicated a claim 
for a total disability rating based on individual 
unemployability.  This issue will, therefore, be referred to 
the RO for appropriate action.  See Colayong v. West, No. 97-
1178, slip op. at 18 (U.S. Vet. App. Aug. 17, 1999) 
(schedular rating claims are not inextricably intertwined 
with TDIU claims); see also Norris v. West, 12 Vet. App. 413 
(1999) (if the veteran's disabilities meet the percentage 
requirements of 38 C.F.R. § 4.16 and there is evidence of 
service-connected unemployability, the record raises a claim 
for total disability based on individual unemployability).


REMAND

The veteran asserts that he has post-traumatic stress 
disorder (PTSD) as a result of his active military service.  
He also claims that the current manifestations of his 
service-connected left knee disability are more severe than 
are represented by the presently assigned 10 percent 
disability rating and create a greater degree of industrial 
impairment than is reflected by the rating assigned.  See 
38 U.S.C.A. § 1155 (West 1991& Supp. 1998) (Disability 
evaluations are determined by the application of a schedule 
of ratings which is based on the average impairment of 
earning capacity).  

Very recent changes in law have amended the requirements as 
to VA's development efforts in this, and other, pending 
cases.  The United States Congress recently passed, and the 
President signed into law, legislation that, in pertinent 
part, modified and clarified VA's duty to assist a claimant 
in evidentiary development.  See Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat 2096 
(2000).  See generally Holliday v. Principi, ___Vet. App.___, 
No. 99-1788 (Feb. 22, 2001).  This change in law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

First, regarding the veteran's claim for service connection 
for PTSD, the veteran contends that he has PTSD due to 
stressful incidents when he served as a neuropsychiatric 
technician for soldiers returned to the United States during 
the Vietnam Era.  Service connection for PTSD requires 
medical evidence establishing a diagnosis of the condition; a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (1999) (Deletes 
prior requirement of establishing a "clear" diagnosis for 
service connection for PTSD and reference to certain awards 
as conclusive proof of in-service stressors.); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997).  See Karnas v. 
Derwinski, 1 Vet. App. 308, 311 (1991) (where a law or 
regulation changes after the claim has been filed or reopened 
before administrative or judicial process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted the VA Secretary to 
do otherwise and the Secretary did so).  

The medical evidence of record includes varying psychiatric 
diagnoses.  In August 1995, Louis Richnak, Jr., M.D., a 
private psychiatrist, examined the veteran for VA and 
diagnosed depression, not otherwise specified, and cannabis 
and alcohol abuse.  After reviewing the veteran's claims 
folder, the psychiatrist concluded that the veteran was not 
subjected to stressors in service to support a diagnosis of 
PTSD.  However, subsequent VA outpatient records include 
diagnoses of "PTSD-Bipolar Mixed" (in April 1996) and 
"probable PTSD" (in August 1996).  But, when hospitalized 
by VA in April 2000, pertinent diagnoses included bipolar 
disorder, by history, currently depressed with a need to rule 
out dissociative disorder and Cluster B personality traits.  
A December 2000 VA discharge summary reflects admitting 
diagnoses of mental status changes secondary to narcotic use 
and a discharge diagnosis of narcotic-related problems.  
Given the medical records that tend to support a diagnosis of 
PTSD, which are subsequent to the VA examination, the Board 
believes VA examination is necessary to reconcile whether the 
veteran has PTSD.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).

Second, service connection was granted for left knee 
traumatic arthritis, status post arthrotomies, in October 
1995.  At the time of an initial rating, separate ratings can 
be assigned for separate periods of time based on the facts 
found, i.e., "staged" ratings.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  The veteran's left knee disability is 
rated as 10 percent disabling, under Diagnostic Code 5257-
5010.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5257 
(2000).
 
When examined by VA in August 1995 and March 1999, the 
veteran's left knee range of motion was from 0 to 120 
degrees, with zero to 140 degrees being normal.  See 38 
C.F.R. § 4.71, Plate II (2000).  While, in August 1995, he 
reported intermittent swelling and pain, in March 1999, he 
complained of increased discomfort and pain aggravated by 
long standing or exercise and increased right knee pain.  The 
March 1999 report noted that the veteran was in the process 
of obtaining a left knee brace and the VA examiner commented 
that the veteran was in "constant" pain and had a chronic 
problem that worsened.  Further, a November 2000 VA 
orthopedic clinic record indicates that the veteran had a 
right knee anterior cruciate tear with a poorly fitting 
anterior cruciate brace and, on his left knee, had an 
unloading brace for medial compartment arthritis.  According 
to the treating VA orthopedist, the veteran had been injected 
in the past for his left knee with only slight improvement. 

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1999).  Johnson v. Brown, 9 Vet. App. 7 
(1997) and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The 
Board believes the veteran should be afforded a new VA 
orthopedic examination to more accurately assess the current 
severity of his service-connected left knee disability.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 3(a), 114 Stat 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  Further, where additional 
disability is shown, a veteran rated under Diagnostic Code 
5257 can also be separately compensated under Diagnostic Code 
5003-5010 for arthritis.  See VAOPGCPREC 23-97 (July 1, 1997, 
revised July 24, 1997).  This was confirmed by a subsequent 
opinion.  See VAOPGCPREC 9-98 (August 14, 1998).  The RO must 
consider whether separate ratings are appropriate in this 
case.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Third, the RO received additional relevant evidence, 
consisting of VA medical records, dated from October 2000 to 
March 2001, subsequent to the issuance of the January and 
November 1999 supplemental statements of the case (SSOC) 
addressing the issues on appeal.  Therefore, in accordance 
with 38 C.F.R. §§ 19.31 and 19.37 (2000), the case must be 
returned to the RO for consideration and the issuance of a 
supplemental statement of the case.

Finally, a review of the record indicates that there is 
additional medical evidence that has not been obtained by the 
RO and may be pertinent to the veteran's claims.  At the 
recent Board hearing, the veteran answered affirmatively when 
asked if he received Social Security Administration (SSA) 
disability benefits and he has submitted a 1999 Social 
Security Benefit Statement (Form SSA 1099) that reflects his 
receipt of SSA benefits.  A review of the file reveals that a 
copy of the SSA award decision and the records considered by 
the SSA in reaching its determination are not of record.  The 
Board believes it would be helpful to have this information.  
See Murincsak v. Derwinski, 2 Vet. App.  363, 372 (1992). 

Accordingly, this case is REMANDED for the following:

1. The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for all 
VA and non-VA health care providers 
who may possess additional records 
pertinent to his claims. since March 
1, 2001.  When the requested 
information and any necessary 
authorizations have been received, the 
RO should attempt to obtain copies of 
all indicated records and associate 
them with the claims file.

2. The RO should attempt to obtain a copy 
of the Social Security Administration 
(SSA) decision awarding the veteran 
disability benefits, as well as a copy 
of the record upon which the veteran's 
award of SSA disability benefits was 
based, and of records associated with 
any subsequent disability 
determinations by the SSA.

3. The RO should review the veteran's 
service personnel records and oral and 
written statements regarding the 
veteran's alleged stressors in 
service, including his February 1998 
written statement and November 2000 
oral testimony.  The RO must make a 
specific determination, based upon the 
complete record, with respect to 
whether the veteran was exposed to a 
stressor or stressors in service, and 
if so, what was the nature of the 
specific stressor or stressors.  If 
the RO determines that the record 
establishes the existence of a 
stressor or stressors, the originating 
agency must specify what stressor or 
stressors in service it has determined 
are established by the record.  In 
reaching this determination, the 
originating agency should address any 
credibility questions raised by the 
record.

4. Then, after the veteran's alleged 
stressors in service are verified by 
the RO, he should be afforded a VA 
examination by a psychiatrist to 
determine the presence, or not, of 
post-traumatic stress disorder.  The 
RO should provide the examiner with a 
list of the verified stressors.  All 
indicated tests should be performed, 
and all manifestations of current 
disability should be described in 
detail.  The examiner is requested to 
review the claims folder in detail, 
including the service medical records, 
and all reports of previous 
examination and treatment.  The 
examiner is requested to render an 
opinion as to whether it is at least 
as likely as not that the veteran has 
PTSD that is causally related to a 
verified stressor.  The diagnosis 
should conform to the psychiatric 
nomenclature and diagnostic criteria 
contained in American Psychiatric 
Association's: Diagnostic and 
Statistical Manual of Mental 
Disorders, 4th Edition (1994) (DSM-IV).  
For purposes of diagnosing post-
traumatic stress disorder, the 
examiner is advised that only the 
verified stressful incidents may be 
taken into account.  A rationale for 
all opinions expressed should be 
provided.  The claims folder should be 
made available to and reviewed by the 
examiner.

5. Then, the veteran should be afforded a 
VA orthopedic examination of his left 
knee by a physician with appropriate 
expertise to determine the current 
severity and manifestations of this 
disability.  All necessary tests and 
studies, to include X-rays and range 
of motion studies in degrees, should 
be conducted, and all findings should 
be reported in detail.  In reporting 
range of motion, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  The 
extent of any instability or 
subluxation should be noted.  The 
extent of any incoordination, weakened 
movement and excess fatigability on 
use should be described.  The 
physician should be requested to 
identify any objective evidence of 
pain and to assess the extent of any 
pain.  The functional impairment due 
to pain should be identified.  The 
physician should also express an 
opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during 
flare-ups (if the veteran describes 
flare-ups), and, if feasible, express 
this in terms of additional degrees of 
limitation of motion on repeated use 
or during flare- ups.  If this is not 
feasible, the physician should so 
state.  A rationale for all opinions 
expressed should be provided.  The 
claims folder should be made available 
to and reviewed by the examiner.

6. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

7. Thereafter, the RO should readjudicate 
the claims for service connection for 
PTSD and an increased rating for left 
knee disability, to include all 
consideration of all pertinent 
diagnostic codes under the VA Schedule 
for Rating Disabilities in 38 C.F.R. 
§ Part 4, VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98, and application of 38 
C.F.R. § 4.40 regarding functional 
loss due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination or pain on movement of 
a joint.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The RO should also 
consider whether staged ratings are 
warranted under Fenderson v. West, 12 
Vet. App. 119 (1999).  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC) that reflects all evidence 
received in the veteran's appeal since 
November 1999.  The SSOC must contain 
notice of all relevant actions taken 
on the claim for benefits, to include 
a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




